Citation Nr: 0803054	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-14 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990, and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied the 
veteran's petition to reopen his previously denied claim for 
service connection of a low back disability.  This rating 
decision also denied the veteran's claim for a compensable 
disability rating for his bilateral hearing loss.  

In November 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.  

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for a low back disability 
and his pending claim for an increased (compensable) 
disability evaluation for his bilateral hearing loss.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this regard, a preliminary review of the claims file 
demonstrates that the veteran has not received adequate VCAA 
notice with regard to his petition to reopen the previously 
denied claim of entitlement to service connection for a low 
back disability.  The Board acknowledges that the veteran was 
provided a VCAA notice letter in August 2005, but finds that 
this letter was insufficient.  The RO did not apprise the 
appellant of the information and evidence necessary to 
substantiate a claim of "new and material evidence" and did 
not clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied, and 
unappealed, claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) 
(2007).   

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In light of the Kent decision, the veteran must be provided 
with a VCAA notice letter that specifically informs the 
veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection for a low back disability that were found 
insufficient in the previous denial.  Therefore, the Board 
finds that the claim must be remanded for compliance with the 
VCAA and recent case law.  

Although the Board acknowledges that the veteran underwent a 
VA audiological examination in September 2005, it is unclear 
from the medical evidence of record whether his hearing 
acuity has worsened since when tested during that evaluation.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the 
veteran is appealing the rating for an already established 
service-connected condition, his present level of disability 
is of primary concern).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Hart v. Mansfield, No. 05-2424 (U.S. Court of Appeals 
for Veterans Claims, Nov. 19, 2007).  In particular, at the 
November 2007 Board hearing before the undersigned Veterans 
Law Judge (VLJ), the veteran and his representative asserted 
that the veteran's hearing had worsened since that 
examination and requested a new audiological evaluation.  
(See Transcript at pages 17-18.)  In order to determine 
whether the veteran's hearing is, indeed, worse than when 
last examined by VA, he should be afforded another VA 
audiological examination to reassess the severity of his 
bilateral hearing loss under the applicable standards.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claim for 
service connection for a low back 
disability in compliance with § 3.156(a) 
(as in effect since August 29, 2001) and 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006)); (b) inform him of the 
information and evidence that VA will seek 
to provide; (c) inform him of the 
information and evidence he is expected to 
provide; and (d) request that he provide 
any evidence in his possession pertaining 
to his claim to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the veteran must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for a low back disability that were found 
insufficient in the previous denial.

2.  Schedule the veteran for an audiogram 
and Maryland CNC speech recognition test to 
determine the current severity of his 
bilateral hearing loss.  His VA claims file 
must be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to specifically indicate whether the 
veteran's bilateral hearing loss has 
worsened since his September 2005 VA 
evaluation and, if so, to what extent.  The 
examiner should report complaints and 
clinical findings in detail including pure-
tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. 

3.  Thereafter, the RO should consider all 
additional evidence received since the 
statement of the case, and readjudicate 
the claim to reopen, and the claim for a 
higher rating for his bilateral hearing 
loss, including with consideration of 
"staged" increased  ratings pursuant to 
Hart v. Mansfield, No. 05-2424 (U.S. Court 
of Appeals for Veterans Claims, Nov. 19, 
2007).  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



